Exhibit 10.1

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) is dated September 6, 2016, among
Anthera Pharmaceuticals, Inc. a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
permitted successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement filed pursuant to the Securities
Act (as defined below), the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, shares of Preferred Stock and warrants to purchase shares of Common
Stock (each as defined below and as more fully described in this Agreement).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person (as such terms are used in and construed under Rule 405 of the Securities
Act). With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

“Certificate of Incorporation” means the Company’s Fifth Amended and Restated
Certificate of Incorporation, as amended from time to time.

“Closing” means the closing of the purchase and sale of the Securities on the
Initial Closing Date or the Second Closing Date, as applicable, pursuant to
Section 2.1 of this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof, pursuant to the terms of
such securities,



--------------------------------------------------------------------------------

to acquire at any time Common Stock, including, without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Exempt Issuance” means: (a) the issuance of shares of Common Stock, options to
purchase Common Stock and other securities convertible into or exchangeable for
Common Stock pursuant to any plan or agreement, the issuance of securities under
which would be eligible to be registered on Form S-8 under the Securities Act
(regardless of whether such issuance is actually registered on Form S-8), and
(b) the offer and sale of up to 1,000,000 shares of Common Stock pursuant to the
Company’s existing at-the-market offering facility, with H.C. Wainwright & Co.
as sales agent, as described in that certain prospectus supplement, dated
April 21, 2016 (Registration No. 333-210166).

“Subscription Notice” shall mean a notice electing to subscribe for shares of
Series X-1 Preferred Stock, in the form attached hereto as Exhibit D.

“Fundamental Transaction” means (a) the Company effects any merger or
consolidation of the Company with or into another Person or any stock sale to,
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off, share exchange or scheme of arrangement) with or
into another Person (other than such a transaction in which the Company is the
surviving or continuing entity and its Common Stock is not exchanged for or
converted into other securities, cash or property), (b) the Company effects any
sale of all or substantially all of its assets in one transaction or a series of
related transactions, (c) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which more than 50% of the
Common Stock not held by the Company or such Person is exchanged for or
converted into other securities, cash or property, or (d) the Company effects
any reclassification of the Common Stock or any compulsory share exchange
pursuant (other than as a result of a dividend, subdivision or combination) to
which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and
(c) the present value of any lease payments in excess of $250,000 due under
leases required to be capitalized in accordance with GAAP.

“Initial Closing” means the closing of the purchase and sale of Securities on
the Initial Closing Date pursuant to Section 2.1 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Initial Closing Date” means the third Trading Day after the date hereof.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Lead Investors” means Biotechnology Value Fund, L.P. and Rock Springs Capital
Master Fund LP.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction (other than, in the case of the
Securities, restrictions provided in the Transaction Documents or as otherwise
agreed or imposed by a Purchaser).

“Material Adverse Effect” means any material adverse effect on (a) the
enforceability of any Transaction Document, (b) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, or (c) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination, other than any such change, effect,
event or circumstance, including, without limitation, any change in the stock
price or trading volume of the Common Stock, that resulted exclusively from
(i) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, (ii) any change that generally affects the
industry in which the Company and its Subsidiaries operate that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(iii) any change arising in connection with natural disasters, hostilities, acts
of war, sabotage or terrorism or military actions or any escalation or material
worsening of any such natural disasters, hostilities, acts of war, sabotage or
terrorism or military actions existing as of the date hereof, (iv) any action
taken by the Purchaser, its Affiliates or its or their permitted successors and
assigns with respect to the transactions contemplated by this Agreement, (v) the
effect of any changes in applicable laws or accounting rules that does not have
a disproportionate effect on the Company and its Subsidiaries, taken as a whole,
and (vi) any change resulting from compliance with the terms of this Agreement
or the consummation of the transactions contemplated by this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means the Series X Preferred Stock and the Series X-1
Preferred Stock.

“Proceeding” means any action, claim, suit, investigation or proceeding whether
commenced or threatened.

“Prospectus” means the final prospectus filed for the Registration Statement,
including the documents incorporated by reference in the Registration Statement,
including the documents incorporated by reference in such final prospectus.

 

3



--------------------------------------------------------------------------------

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is delivered by the Company to each
Purchaser prior to the execution and delivery of this Agreement, including the
documents incorporated by reference therein, and that is filed with the
Commission.

“Registration Statement” means the effective registration statement on Form S-3
(Commission File No. 333-210166) filed by the Company with the Commission
pursuant to the Securities Act for the registration of the Securities, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) of the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B of the Securities Act.

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable pursuant to the Transaction
Documents, including all Underlying Shares, and without regard to any conversion
blockers.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Second Closing” means the closing of the purchase and sale of the Series X-1
Preferred Stock on the Second Closing Date pursuant to Section 2.1 of this
Agreement.

“Second Closing Date” means the third Trading Day after the date of the
Subscription Notice.

“Second Subscription Amount” means, as to each Purchaser, the aggregate amount
to be paid for the Securities purchased hereunder at the Second Closing as
specified below such Purchaser’s name on the applicable Subscription Notice in
United States dollars and in immediately available funds.

“Securities” means the shares of the Preferred Stock and Warrants issued
hereunder and the Underlying Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series X Preferred Stock” means the Series X Convertible Preferred Stock of the
Company, $0.001 par value per share.

“Series X Preferred Stock Certificate of Designation” means the Certificate of
Designation of the Company, attached as Exhibit A to this Agreement, setting
forth the rights preferences and privileges of the Series X Preferred Stock.

 

4



--------------------------------------------------------------------------------

“Series X-1 Preferred Stock” means the Series X-1 Convertible Preferred Stock of
the Company, $0.001 par value per share.

“Series X-1 Preferred Stock Certificate of Designation” means the Certificate of
Designation of the Company, attached as Exhibit B to this Agreement, setting
forth the rights preferences and privileges of the Series X-1 Preferred Stock.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act, but shall be deemed to not include the location and/or
reservation of borrowable shares of Common Stock.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Securities purchased hereunder as specified below such Purchaser’s
name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which (and if) the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT; The NASDAQ Capital Market; The NASDAQ Global Market; The NASDAQ Global
Select Market; or the New York Stock Exchange.

“Transaction Documents” means this Agreement and any other documents or
agreements executed and delivered to the Purchasers in connection with the
transactions contemplated hereunder, including, but not limited to, the Series X
Preferred Stock Certificate of Designation, Series X-1 Preferred Stock
Certificate of Designation and the Warrants.

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or exercise of the Series X Preferred Stock, the Series X-1 Preferred
Stock, the Warrants and any other shares of Common Stock issuable to the
Purchasers in connection with or pursuant to the Transaction Documents.

“Warrants” means, collectively, each Warrant issued at the Initial Closing and
exercisable for shares of Common Stock, in the form attached as Exhibit C to
this Agreement.

ARTICLE II

PURCHASE AND SALE

2.1 Initial Closing. At the Initial Closing, upon the terms set forth herein,
the Company shall sell, and the Purchasers shall purchase, in the aggregate,
severally and not jointly, (i) $17,000,000, in the aggregate, of Series X
Preferred Stock, with each Purchaser purchasing Series X Preferred Stock with an
aggregate purchase price equal to such Purchaser’s Subscription Amount and
(ii) a Warrant to purchase up to the number of shares of Common Stock equal to
twenty-five percent (25%) of the number of shares of Common Stock issuable

 

5



--------------------------------------------------------------------------------

upon conversion of the Series X Preferred Stock purchased by such Purchaser. The
aggregate number of shares of Series X Preferred Stock sold hereunder shall be
17,000. Each Purchaser shall deliver to the Company via wire transfer or
certified check immediately available funds equal to its Subscription Amount and
the Company shall deliver to each Purchaser its respective shares of Series X
Preferred Stock and Warrants as determined pursuant to Section 2.3(a) of this
Agreement and the other items set forth in Section 2.3 of this Agreement
deliverable at the Closing on the Initial Closing Date. The Closing shall occur
at 10:00 a.m., Pacific Time, at the offices of Goodwin Procter LLP, Three
Embarcadero Center, 24th Floor, San Francisco, California 94111, or such other
time and location as the parties shall mutually agree.

2.2 Second Closing.

(a) From the date hereof, through the date that is 20 Trading Days following the
Company’s first filing of a Current Report on Form 8-K (the “Solution 8-K”)
disclosing top-line clinical efficacy and safety data from the Company’s ongoing
“SOLUTION” clinical study (Phase 3 study evaluating the efficacy and safety of
Liprotamase in subjects with cystic fibrosis-related exocrine pancreatic
insufficiency) (the “Subscription Period”), the Purchasers shall have the right,
but not the obligation, in their sole discretion, to subscribe for and purchase
up to an aggregate of 28,330 shares of Series X-1 Preferred Stock in the Second
Closing (the “Second Closing Shares”), severally and not jointly, corresponding
with a potential investment of $28,330,000, with each Purchaser having the right
to purchase up to the following number of shares of Series X-1 Preferred Stock
(i) the entities affiliated with Biotechnology Value Fund, L.P. shall be
entitled to purchase up to $25,000,000 in shares of Series X-1 Preferred Stock
and (ii) the entities affiliated with Rock Springs Capital Master Fund LP shall
be entitled to purchase up to $3,330,000 in shares of Series X-1 Preferred
Stock.

 

6



--------------------------------------------------------------------------------

(b) If one or more of the Purchasers elects through a Subscription Notice (which
shall be delivered to the Company prior to 5:30 p.m. (Pacific Time) on the last
day of the Subscription Period) to purchase part or all of the Second Closing
Shares, then the Company shall sell, and the Purchasers shall purchase, in the
aggregate, severally and not jointly, that number of Second Closing Shares as
indicated in the Subscription Notice at a price of $1,000 per share of Series
X-1 Preferred Stock. Each Purchaser participating in the Second Closing shall
deliver to the Company via wire transfer or certified check then immediately
available funds equal to its Second Subscription Amount, and the Company shall
deliver to each Purchaser its respective shares of Series X-1 Preferred Stock.
The Second Closing shall occur at 10:00 a.m., Pacific Time on the Second Closing
Date, at the offices of Goodwin Procter LLP, Three Embarcadero Center, 24th
Floor, San Francisco, California 94111, or such other time and location as the
parties shall mutually agree.

2.3 Deliveries; Closing Conditions.

(a) Prior to the Initial Closing, the Company shall have adopted and filed with
the Secretary of State of the State of Delaware the Series X Preferred Stock
Certificate of Designation, and the Series X Preferred Stock Certificate of
Designation shall be in full force and effect.

(b) Prior to the Second Closing, the Company shall have adopted and filed with
the Secretary of State of the State of Delaware the Series X-1 Preferred Stock
Certificate of Designation, and the Series X-1 Preferred Stock Certificate of
Designation shall, of such time, be in full force and effect.

(c) At the Initial Closing, the Company shall (i) deliver or cause to be
delivered to each Purchaser evidence that the number of shares (including any
fractions thereof) of Series X Preferred Stock equal to such Purchaser’s
Subscription Amount, divided by $1,000 (representing the per-share price) have
been recorded in book entry form in the name of such Purchaser as beneficial
owner on the records of the Company’s transfer agent, American Stock Transfer &
Trust Company, LLC and (ii) issue to each Purchaser a Warrant;

(d) At the Second Closing, the Company shall deliver or cause to be delivered to
each Purchaser evidence that the number of shares (including any fractions
thereof) of Series X-1 Preferred Stock equal to such Purchaser’s Second
Subscription Amount divided by $1,000 (representing the per-share price) have
been recorded in book entry form the name of such Purchaser as beneficial owner
on the records of the Company’s transfer agent, American Stock Transfer & Trust
Company, LLC;

(e) At each Closing, each Purchaser shall deliver or cause to be delivered to
the Company such Purchaser’s Subscription Amount or Second Subscription Amount,
as applicable, by wire transfer to the account as specified in writing by the
Company; and

 

7



--------------------------------------------------------------------------------

(f) The respective obligations of the Company, on the one hand, and the
Purchasers, on the other hand, hereunder in connection with each Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the Initial Closing Date of the
representations and warranties contained herein (unless made as of a specified
date therein) of the Company (with respect to the obligations of the Purchasers)
and the Purchasers (with respect to the obligations of the Company);

(ii) all obligations, covenants and agreements of the Company (with respect to
the obligations of the Purchasers) and the Purchasers (with respect to the
obligations of the Company) required to be performed at or prior to the
applicable Closing shall have been performed in all material respects;

(iii) the delivery by the Company (with respect to the obligations of the
Purchasers) and the Purchasers (with respect to the obligations of the Company)
of the items set forth in Section 2.3 of this Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

(v) from the date hereof to the applicable Closing, trading in the Common Stock
shall not have been suspended on the Company’s principal U.S. Trading Market
and, at any time prior to the applicable Closing, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, on any U.S. Trading Market.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, which shall qualify any representation or warranty otherwise made
herein to the extent of such disclosure, the Company hereby makes the following
representations and warranties set forth below to each Purchaser as of the date
hereof and as of the applicable Closing:

(a) Subsidiaries. Each of the direct and indirect subsidiaries
(each, a “Subsidiary”) of the Company are set forth on Exhibit 21.1 to the
Company’s most recently filed Annual Report on Form 10-K for the fiscal year
ended December 31, 2015. Except as disclosed in the SEC Reports, the Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Liens, except for such Liens as would
not reasonably be expected to result in a Material Adverse Effect, and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities of the Company.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or

 

8



--------------------------------------------------------------------------------

default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification except where the revocation,
limitation or curtailment could not have or reasonably be expected to result in
a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Company and no further
corporate consent or action is required to be obtained by the Company, its Board
of Directors or its shareholders in connection therewith other than in
connection with the Required Approvals. Each Transaction Document has been (or
upon delivery will have been) duly executed by the Company and, when delivered
in accordance with the terms hereof and thereof, will constitute the legally
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company, the issuance and sale of the
Securities and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not (i) after giving effect to
the Required Approvals, conflict with or violate any provision of the Company’s
or any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) after giving effect to the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii) only, such as would not have or reasonably be expected to
result in a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(e) Filings, Consents and Approvals. Except as disclosed in the SEC Reports and
except where the failure to obtain any such consent, waiver, authorization or
order, give any such notice or make any such filing or registration would not
reasonably be expected to result in a Material Adverse Effect, the Company is
not required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person or other entity of
any kind, including, without limitation, any Trading Market in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, except for any filings required to be made under applicable federal
and state securities laws and the listing applications with respect to the
listing of the Securities required pursuant to Section 4.6 (collectively, the
“Required Approvals”).

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens imposed by the Company. The Securities are being issued pursuant to
the Registration Statement and the issuance of the Securities will be registered
by the Company pursuant to the Securities Act. The Company has prepared and
filed with the Commission in accordance with the provisions of the Securities
Act the Registration Statement. The Registration Statement is effective pursuant
to the Securities Act and available for the issuance of the Securities
thereunder and the Company has not received any written notice that the
Commission has issued or intends to issue a stop-order or other order with
respect to the Registration Statement or the Prospectus or that the Commission
otherwise has (i) suspended or withdrawn the effectiveness of the Registration
Statement or (ii) issued any order preventing or suspending the use of the
Prospectus, in either case, either temporarily or permanently or intends or has
threatened in writing to do so. The “Plan of Distribution” section of the
Registration Statement permits the issuance of the Securities hereunder. Upon
receipt of the Securities, the Purchasers will have good and marketable title to
such Securities and, upon issuance in compliance with the terms of the
Transaction Documents, the Underlying Shares will be immediately freely tradable
on each Trading Market. At the time the Registration Statement and any
amendments thereto became effective, at the date of this Agreement and at each
deemed effective date thereof pursuant to Rule 430B(f)(2) of the Securities Act,
the Registration Statement and any amendments thereto complied and will comply
in all material respects with the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and as of the Closing, complied and will comply in all
material respects with the requirements of the Securities Act and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company meets all
of the requirements for the use of a registration statement on Form S-3 (“Form
S-3”) pursuant to the Securities Act for the offering and sale of the Securities
contemplated by this Agreement, and the Commission has not notified the Company
of any objection to the use of the form of the Registration Statement pursuant
to Rule 401(g)(1) of the Securities Act. The Registration Statement, as of its
effective date, meets the requirements set forth in Rule 415(a)(1)(x) pursuant
to the Securities Act. At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act) relating to
any of the Securities, the Company was not and is not an Ineligible Issuer (as
defined in Rule 405 of the Securities Act).

 

10



--------------------------------------------------------------------------------

(g) Capitalization. Except as disclosed in the SEC Reports, the Company has not
issued any capital stock since its most recently filed periodic report pursuant
to the Exchange Act, other than pursuant to the exercise of stock options
pursuant to the Company’s equity incentive plans, the issuance of shares of
Common Stock to employees, directors and consultants pursuant to the Company’s
equity incentive plans and stock purchase plans, and pursuant to the conversion
or exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report pursuant to the Exchange Act. No Person has any
right of first refusal, preemptive right, right of participation or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except for various outstanding series of convertible debt, options
and warrants described in the SEC Reports, there are no outstanding series of
convertible stock, options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person other than the Purchasers, and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such Securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and non-assessable, and none
of such outstanding shares were issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. Other than the Required
Approvals, no further approval or authorization after the date hereof of any
shareholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities. Except as disclosed in the SEC Reports or
as contemplated by this Agreement or as otherwise agreed by a Purchaser, there
are no shareholder agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
shareholders.

(h) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it pursuant to the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) thereof, for the two (2) years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and the
Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to it, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact

 

11



--------------------------------------------------------------------------------

required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports,
together with the related notes and schedules thereto, comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission and all other applicable rules and regulations with respect
thereto as in effect at the time of filing. Such financial statements, together
with the related notes and schedules, have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
disclosed in the SEC Reports or as otherwise contemplated by this Agreement,
since the date of the latest audited financial statements included within the
SEC Reports, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, and (iv) the Company has not
issued any equity securities to any officer, director or Affiliate except
pursuant to existing Company equity incentive and incentive compensation plans.
Except for the issuance of the Securities contemplated by this Agreement, or as
set forth in the SEC Reports, or as otherwise disclosed to the Purchasers, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed at least one (1) Trading Day prior to the date
that this representation is made.

(j) Litigation. Except as disclosed in the SEC Reports, there is no Proceeding
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, legal validity or
enforceability of any of the Transaction Documents or the Securities or
(ii) would, if there were an unfavorable decision, reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in the SEC Reports,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. Except as disclosed in the SEC Reports, there has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary pursuant to the Exchange Act or the Securities
Act.

 

12



--------------------------------------------------------------------------------

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to result in a Material Adverse Effect. The
Company and its Subsidiaries believe that their relationships with their
employees are good. No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) Compliance. Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except as disclosed herein and except in each
case as would not reasonably be expected to have a Material Adverse Effect.

(m) Regulatory Permits. Except as disclosed in the SEC Reports, (i) the Company
and the Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits would not have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and (ii) neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any Material
Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens which do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties or for taxes that are being contested in good faith and by appropriate
proceedings, and except for Liens which would not reasonably be expected to
result in a Material Adverse Effect. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

 

13



--------------------------------------------------------------------------------

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other similar intellectual property rights currently owned by or
licensed to them in connection with the business currently operated by them that
are necessary for use in the conduct of their respective businesses as described
in the SEC Reports, except where the failure to so have would not reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received any
written notice that any of the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any Person, except
for such as would not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights of the Company or any Subsidiaries.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage. To the Company’s knowledge, such insurance
contracts are accurate and complete. Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost, except for such renewals or failures to obtain
similar coverage from similar insurers as would not reasonably be expected to
have a Material Adverse Effect or as affect the industry generally.

(q) Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors) that is required to be disclosed and is not disclosed in the SEC
Reports, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, other than for (i) payment of
salary, consulting fees or financial advisory fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including restricted stock programs and stock
option agreements under any stock option plan of the Company.

(r) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

 

14



--------------------------------------------------------------------------------

(s) Certain Fees. Other than as disclosed in the Prospectus Supplement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.

(t) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act.

(u) Registration Rights. No Person has any right to cause the Company to effect
the registration pursuant to the Securities Act of any securities of the
Company, which rights will interfere with the transactions contemplated
hereunder.

(v) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the Commission
is currently contemplating terminating such registration. Except as disclosed in
the SEC Reports, the Company has not, in the twelve (12) months preceding the
date hereof, received notice from any Trading Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market
that would result in immediate delisting.

(w) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement), or other similar anti-takeover provision
pursuant to the Certificate of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights pursuant to the Transaction Documents,
including without limitation, as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(x) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement,
neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with prior
offerings by the Company in a manner that would require shareholder approval
pursuant to the rules of any Trading Market on which any of the securities of
the Company are listed or designated. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of any Trading Market.

(y) Indebtedness. The SEC Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness disclosed to
the Purchasers except for any such default that would not have or reasonably be
expected to result in a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(z) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse Effect
and except as disclosed in the SEC Reports, the Company and each Subsidiary have
filed (or requested valid extensions thereof) all necessary federal, state and
foreign income and franchise tax returns (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and have
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been asserted or threatened against the Company or
any Subsidiary.

(aa) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person while acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(bb) Accountants. BDO USA, LLP (i) to the knowledge of the Company, is an
independent public accountant as required by the Exchange Act and is an
independent registered public accounting firm within the meaning of the
Sarbanes-Oxley Act of 2002, as amended, as required by the rules of the Public
Company Accounting Oversight Board and (ii) expressed its opinion with respect
to the audited financial statements as of December 31, 2014 and 2015 and for
fiscal years 2013, 2014 and 2015 included in the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2015.

(cc) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(dd) Acknowledgement Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 3.2(d) of this Agreement, which shall control), it is understood and
acknowledged by the Company (i) that none of the Purchasers have been asked to
agree, nor has any Purchaser agreed, to desist from

 

16



--------------------------------------------------------------------------------

purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term, (ii) that past or future open market or other
transactions by any Purchaser, including Short Sales, and specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future transactions, may negatively impact the
market price of the Company’s publicly-traded securities, (iii) that any
Purchaser, and counter-parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (A) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, and (B) such
hedging activities (if any) could reduce the value of the existing shareholders’
equity interests in the Company at and after the time that the hedging
activities are being conducted. The Company acknowledges that such
aforementioned hedging activities, to the extent not prohibited by this
Agreement, do not constitute a breach of any of the Transaction Documents.

(ee) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(ff) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or any
person acting on behalf of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department.

(gg) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

(hh) Disclosure Controls and Procedures. Except as disclosed in the SEC Reports,
the Company has established and maintains disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are effective in all
material respects to ensure that material information relating to the Company,
including any consolidated Subsidiaries, is made known to its principal
executive officer and principal financial officer by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed quarterly or annual

 

17



--------------------------------------------------------------------------------

periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal control over
financial reporting (as such term is defined in Exchange Act Rules 13a-15(f) and
15d-15(f)) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal control over financial reporting.

(ii) Accounting Controls. Except as disclosed in the SEC Reports, the Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(jj) Placement Agent. The Company has taken no action that would give rise to
any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the execution
and delivery of this Agreement on the date first above written in this Agreement
to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) No Intent to Take Over. Such Purchaser has no present actual intent to seek
to effect, or to assist others in effecting, a hostile acquisition of the
Company.

(c) Experience of Such Purchaser. Such Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Securities constitutes legal, tax or investment
advice. Such Purchaser acknowledges that it must rely on legal, tax and
investment advisors of its own choosing in connection with its purchase of the
Securities.

 

18



--------------------------------------------------------------------------------

(d) Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Purchaser first learned of the specific
purchase and sale transaction being effected pursuant to this Agreement and
ending immediately prior to the execution and delivery hereof. Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall only apply
with respect to the portion of assets managed by the portfolio manager that made
the investment decision to purchase the Securities covered by this Agreement.
Other than to other Persons party to this Agreement and to its counsel, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with the transaction expressly contemplated by this Agreement
(including the existence and terms of this transaction). As of the date hereof,
the Purchaser does not own any shares of the Company’s Common Stock that are
borrowed. Notwithstanding the foregoing, except as set forth in Section 3.2(e),
for avoidance of doubt, nothing contained herein shall constitute a
representation or warranty, or preclude any actions, with respect to the
identification of the availability of, or securing of, available shares to
borrow in order to effect Short Sales or similar transactions after the Second
Closing Date.

(e) Prohibition of Short Sales and Hedging Transactions. Each Purchaser agrees
that beginning on the date of this Agreement and ending on the Second Closing
Date, Purchaser and its agents, representatives and affiliates shall not in any
manner whatsoever enter into or effect, directly or indirectly, any (i) Short
Sale of the Company’s Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Company’s Common Stock.
Without limiting the generality of the foregoing, neither the Purchaser nor any
of its agents, representatives or affiliates will take, directly or indirectly,
any action designed or intended to stabilize or manipulate the price of any
security of the Company, or which would reasonably be expected to cause or
result in, stabilization or manipulation of the price of any security of the
Company.

(f) No Government Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities purchased hereunder.

(g) Beneficial Ownership. Immediately following such Purchaser’s purchase of
Securities hereunder, such Purchaser, together with its Affiliates, will not
beneficially own more than 9.99% of the Common Stock, including shares of Common
Stock to be acquired upon exercise of the Warrants. For purposes hereof,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Integration. After this transaction, the Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities such that the rules of the Trading Market
would require shareholder approval of this transaction prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

4.2 Securities Laws Disclosure; Publicity. The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
simultaneously with the execution and delivery hereof (the “Press Release”), and
(b) by 5:30 p.m. (New York City time) on the fourth Trading Day following the
date hereof, file a Current Report on Form 8-K disclosing the material terms of
the transactions contemplated hereby and including the Transaction Documents as
exhibits thereto. From and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company, any of its Subsidiaries or any of their respective officers, directors
or employees that is not disclosed in the Press Release. The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and, except as may be required
by law, neither the Company nor any Purchaser shall issue any such press release
or otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or any Trading Market,
without the prior written consent of such Purchaser, except (i) in the Press
Release, (ii) the filing of this Agreement (including the signature pages
hereto), the Prospectus Supplement, the Press Release, the Form 8-K and in its
periodic reports with the Commission, and (iii) to the extent such disclosure is
required by law or any Trading Market, in which case the Company shall provide
the Purchasers with prior notice of such disclosure permitted under this
subclause (iii). The Company shall deliver a copy of the Solution 8-K to the
Purchasers within one Trading Day following the filing of such report.

4.3 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information.
Notwithstanding the foregoing, to the extent the Company delivers any material,
non-public information to a Purchaser without such Purchaser’s consent, the
Company hereby covenants and agrees that such Purchaser shall not have any duty
of confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

 

20



--------------------------------------------------------------------------------

4.4 Use of Proceeds. The Company will use the proceeds from the offering as
described in the Prospectus Supplement.

4.5 Indemnification of Purchasers. Subject to the provisions of this
Section 4.5, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any shareholder of
the Company who is not an Affiliate of such Purchaser or any governmental or
regulatory agency, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a material breach of
such Purchaser’s representations, warranties or covenants of the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such shareholder or any material violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to engage separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the engagement thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (i) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed or (ii) to the
extent, but only to the extent, that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.

 

21



--------------------------------------------------------------------------------

4.6 Reservation and Listing of Securities.

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents, but not less than the Required Minimum.

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date (such date, the “Authorized Share Failure”), then the Company shall
promptly take all action necessary to increase the Company’s authorized shares
of Common Stock to an amount sufficient to allow the Company to reserve and have
available the Required Minimum as of such date. Without limiting the generality
of the foregoing sentence, as soon as practicable after the date of the
occurrence of an Authorized Share Failure, but in no event later than ninety
(90) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders or conduct a consent solicitation for
the approval of an increase in the number of authorized shares of Common Stock
to have available the Required Minimum.

(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing or quotation on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchaser evidence of such listing or quotation
and (iv) use commercially reasonable efforts to maintain the listing of the
Common Stock on a Trading Market, and the Company shall list all of the
Securities on each of The NASDAQ Capital Market no later than the applicable
Closing. The Company further agrees that if the Company applies to have the
Common Stock traded on any other Trading Market, it will include in such
application all of the Securities and will take such other action as is
necessary to cause all of the Securities to be listed on such other Trading
Market as promptly as possible. The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market, other than in connection with a Fundamental Transaction in which the
Company is not the surviving entity or in which all of the capital stock of the
Company is acquired by an unaffiliated and unrelated Person, and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such Trading Market.

4.7 Limitations on Subsequent Financings. The Company shall not consummate a
Subsequent Financing (as defined below) from the date hereof through the
expiration of the Subscription Period without the prior written consent of the
Purchasers holding a majority of the Securities issued and issuable pursuant to
the Transaction Documents.

4.8 Participation in Future Financings.

(a) From the date hereof through the first anniversary of the Initial Closing
Date, upon any proposed issuance by the Company or any of its Subsidiaries of
Common Stock, or Common Stock Equivalents for cash consideration, Indebtedness
or a combination thereof, other than an Exempt Issuance (a “Subsequent
Financing”), the Purchaser shall have the right to participate in such
Subsequent Financing up to its pro rata amount, calculated as its percentage
equity ownership of the Company’s outstanding equity (assuming the conversion of
all

 

22



--------------------------------------------------------------------------------

outstanding Preferred Stock into shares of Common Stock without regard to any
blockers) (the “Participation Maximum”) on the same terms, conditions and price
provided for in the Subsequent Financing, unless the Subsequent Financing is an
underwritten public offering, in which case the Company shall offer the
Purchaser the right to participate in such public offering up to its pro rata
amount when it is lawful for the Company to do so.

(b) At least five Trading Days prior to the closing of the Subsequent Financing,
the Company shall deliver to the Purchaser a written notice of its intention to
effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall inquire
with the Purchaser whether it wishes to review the details of such proposed
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of the Purchaser, and only upon a request by the Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
Trading Day after such request, deliver a Subsequent Financing Notice to the
Purchaser. The requesting Purchaser shall be deemed to have acknowledged that
the Subsequent Financing Notice may contain material non-public information. The
Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

(c) If the Purchaser wishes to participate in such Subsequent Financing it must
provide written notice to the Company by not later than 5:30 p.m. (Pacific Time)
on the fifth Trading Day after the Purchaser has received the Subsequent
Financing Notice, that the Purchaser is willing to participate in the Subsequent
Financing and the amount of the Purchaser’s participation. If the Company
receives no such notice from the Purchaser as of such fifth Trading Day, the
Purchaser shall be deemed to have notified the Company that it does not elect to
participate and the Company may effect the Subsequent Financing on the terms and
with the Persons set forth in the Subsequent Financing Notice.

(d) If by 5:30 p.m. (Pacific Time) on the fifth Trading Day after the Purchaser
has received the Subsequent Financing Notice, the Company has received written
notification by the Purchaser of its willingness to participate in the
Subsequent Financing (or to cause its designees to participate), then the
Company shall effect the Subsequent Financing with the Purchaser (in the amount
indicated in its notification up to the Participation Maximum) and, with respect
to the remaining portion of such Subsequent Financing on the terms and with the
Persons set forth in the Subsequent Financing Notice.

(e) The Company must provide the Purchaser with a second Subsequent Financing
Notice, and the Purchaser will again have the right of participation set forth
above in this Section 4.7, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is amended in any material respect or is not
consummated for any reason on the terms set forth in such Subsequent Financing
Notice within 30 days after the date of the initial Subsequent Financing Notice.

(f) Notwithstanding anything to the contrary in this Section 4.7 and unless
otherwise agreed to by the Purchaser, the Company shall either confirm in
writing to the Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or

 

23



--------------------------------------------------------------------------------

shall publicly disclose its intention to issue the securities in the Subsequent
Financing, in either case in such a manner such that the Purchaser will not be
in possession of any material, non-public information, by the fifth Business Day
following delivery of the Subsequent Financing Notice. If by such fifth Business
Day, no public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by the Purchaser, such transaction shall be deemed
to have been abandoned and the Purchaser shall not be deemed to be in possession
of any material, non-public information with respect to the Company or any of
its Subsidiaries.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before 5:00
p.m. (Pacific Time) on the tenth Trading Day after the date hereof through no
fault of such Purchaser; provided, however, that no such termination will affect
the right of any party to sue for any breach by the other party (or parties).

5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; provided, however, that the Company
shall pay the legal fees and expenses incurred by the Purchasers affiliated with
Biotechnology Value Fund, L.P. in connection with the transactions contemplated
by this Agreement up to an aggregate amount of $50,000. The Company shall pay
all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules; provided that the foregoing shall not have any effect on any
agreements that a Purchaser has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Purchaser in the Company.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via email at the email address set forth on
the signature pages attached hereto or facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (Pacific Time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via email at the email address set
forth on the signature pages attached hereto or facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (Pacific Time) on any Trading Day, (c) the
second Trading Day following the date of mailing, if sent by U.S. nationally

 

24



--------------------------------------------------------------------------------

recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Lead Investors or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their permitted successors and assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). The
Purchasers may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company (other than by merger).

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5 of this Agreement.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of San Francisco. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City and County of
San Francisco for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing

 

25



--------------------------------------------------------------------------------

contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. If either party shall commence an action
or proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

5.10 Survival. The representations, warranties and covenants contained herein
shall survive the Closing and the delivery of the Securities for a period of one
(1) year following the Closing.

5.11 Execution. This Agreement may be executed in two (2) or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature on this Agreement or
any instrument pursuant to Section 5.5 hereof is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a legally valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity or bond, if requested. The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities.

 

26



--------------------------------------------------------------------------------

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance pursuant to the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

5.16 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.

5.17 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

(Signature Pages Follow)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

ANTHERA PHARMACEUTICALS, INC.     Address for Notice:     25801 Industrial Blvd,
Suite B     Hayward, California 94545     Attn: Paul Truex

/s/ Paul Truex

    Name: Paul Truex    

With a copy to (which shall not constitute

notice):

Title:   CEO         Goodwin Procter LLP     Three Embarcadero Center, 24th
Floor     San Francisco, California 94111     Facsimile: (415) 520-9513    
Attn: Bradley A. Bugdanowitz, Esq.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

PURCHASER SIGNATURE PAGES FOLLOW]

[Subscription Agreement]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:   

Biotechnology Value Fund, L.P.

 

Signature of Authorized Signatory of Purchaser:   

/s/ Mark Lampert

 

Name of Authorized Signatory:  

Mark Lampert

Title of Authorized Signatory:  

President of BVF, Inc., itself GP of BVF Partners L.P., itself GP of
Biotechnology Value Fund, L.P.

Email Address of Purchaser:  

loy@bvflp.com

Fax Number of Purchaser:  

(415) 288-2394

 

Address for Notice of Purchaser:

 

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone:  

(415) 525-8890

Email:  

loy@bvflp.com

Facsimile:  

(415) 288-2394

Attention:  

Spike Loy

 

With a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for delivery of securities for Purchaser (if not same as address for
notice):

 

The Depository Trust Company

570 Washington Blvd – 5th Floor

Jersey City, NJ 07310

Telephone:  

N/A

Email:  

NA

Facsimile:  

NA

Attention:      BNY Mellon/Branch Deposit Department for the account

 

Subscription Amount:  

$6,949,000

 

Shares of Series X Preferred Stock:  

6,949

 

EIN Number:  

 

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:   

Biotechnology Value Fund II, L.P.

Signature of Authorized Signatory of Purchaser:   

/s/ Mark Lampert

Name of Authorized Signatory:  

Mark Lampert

Title of Authorized Signatory:  

President of BVF, Inc., itself GP of BVF Partners L.P., itself GP of
Biotechnology Value Fund II, L.P.

Email Address of Purchaser:  

loy@bvflp.com

Fax Number of Purchaser:  

(415) 288-2394

 

Address for Notice of Purchaser:

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone:  

(415) 525-8890

Email:  

loy@bvflp.com

Facsimile:  

(415) 288-2394

Attention:  

Spike Loy

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher, LLP 555 Mission Street, Suite 3000 San Francisco, CA
94105 Attn: Ryan A. Murr

Address for delivery of securities for Purchaser (if not same as address for
notice):

The Depository Trust Company

570 Washington Blvd – 5th Floor

Jersey City, NJ 07310

Telephone:  

N/A

Email:  

NA

Facsimile:  

NA

Attention:      BNY Mellon/Branch Deposit Department for the account

Subscription Amount:  

$4,542,00

Shares of Series X Preferred Stock:  

4,542

EIN Number:  

 

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:  

Biotechnology Value Trading Fund OS, L.P.

Signature of Authorized Signatory of Purchaser:  

/s/ Mark Lampert

Name of Authorized Signatory:  

Mark Lampert

Title of Authorized Signatory: President of BVF, Inc., itself GP of BVF Partners
L.P., itself Sole Member of BVF Partners OS, Ltd., itself GP of Biotechnology
Value Trading Fund OS, L.P.

Email Address of Purchaser:  

loy@bvflp.com

Fax Number of Purchaser:  

(415) 288-2394

 

Address for Notice of Purchaser:

 

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone:  

(415) 525-8890

Email:  

loy@bvflp.com

Facsimile:  

(415) 288-2394

Attention:  

Spike Loy

 

With a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for delivery of securities for Purchaser (if not same as address for
notice):

 

The Depository Trust Company

570 Washington Blvd – 5th Floor

Jersey City, NJ 07310

Telephone:  

N/A

Email:  

NA

Facsimile:  

NA

Attention:      BNY Mellon/Branch Deposit Department for the account

 

Subscription Amount:  

$1,352,000

 

Shares of Series X Preferred Stock:  

1,352

 

EIN Number:  

 

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:  

MSI BVF SPV, L.L.C.

Signature of Authorized Signatory of Purchaser:  

/s/ Mark Lampert

Name of Authorized Signatory:  

Mark Lampert

Title of Authorized Signatory:  

President of BVF, Inc., itself GP of BVF Partners L.P., itself attorney-in-fact
for MSI BVF SPV, L.L.C.

Email Address of Purchaser:  

loy@bvflp.com

Fax Number of Purchaser:  

(415) 288-2394

 

Address for Notice of Purchaser:

 

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone:  

(415) 525-8890

Email:  

loy@bvflp.com

Facsimile:  

(415) 288-2394

Attention:  

Spike Loy

 

With a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher, LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attn: Ryan A. Murr

Address for delivery of securities for Purchaser (if not same as address for
notice):

 

BNP Paribas Prime Brokerage

787 Seventh Avenue, 8th Floor

New York, NY 10019

Telephone:  

212-471-6836

Email:  

jose.nevarez@us.bnpparibas.com

Facsimile:  

NA

Attention:   Jose Nevarez

 

Subscription Amount:  

$2,157,000

 

Shares of Series X Preferred Stock:  

2,157

 

EIN Number:  

 

 

32



--------------------------------------------------------------------------------

EXHIBIT A

Series X Preferred Stock Certificate of Designation

 

33



--------------------------------------------------------------------------------

EXHIBIT B

Series X-1 Preferred Stock Certificate of Designation

 

34



--------------------------------------------------------------------------------

EXHIBIT C

Form of Warrant

 

35



--------------------------------------------------------------------------------

EXHIBIT D

Subscription Notice

 

To:                                     

 

(1) The undersigned Purchaser hereby elects to purchase                  shares
of the Series X-1 Convertible Preferred Stock (“Series X-1 Preferred Stock”) of
Anthera Pharmaceuticals, Inc. (the “Company”), pursuant to the terms of the
Subscription Agreement dated the 6th day of September, 2016 (the “Agreement”)
between the Company and the Purchasers named therein, and tenders herewith
payment of the purchase price set forth below in full.

 

(2) Please issue a certificate or certificates representing said shares of
Series X-1 Preferred Stock in the name of the undersigned or in such other name
as is specified below.

 

Number of shares of Series X Preferred Stock owned:   

 

Number of shares of Common Stock owned:   

 

Number of shares of Series X-1 Preferred Stock to be purchased:   

 

Price per share:   

$1,000

Total purchase price:   

 

Address for delivery of physical certificates:   

 

or   

For DWAC Delivery:   

 

DWAC Instructions:   

 

Broker no:

  

 

Account no:   

 

 

PURCHASER By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

 

36